DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2014/0285036 A1) in view of Ramon et al. (US 2011/0304234 A1) and Randriamanantena (US 2006/0097595 A1).

Yamamoto does not teach:
a support projection connect to and extending from each of the opposite end faces of the permanent magnet, wherein the permanent magnet is rotationally mountable via the support projections
the permanent magnet comprises at least two magnetic layers and at least one electrically insulating intermediate layer arranged between the two magnetic layers.

RE (i) above, Ramon teaches a support projection connect 8 to and extending from each of the opposite end faces of the permanent magnet 5 (Figs.1, 2), wherein the permanent magnet 5 is rotationally mountable via the support projections 8. This results in more flexibility in fabrication or production for the reason that the shaft element can be equipped with different shaft stubs in conformity with the respective requirements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having support projection connect to and extending from each of the opposite end faces of the permanent magnet, wherein the permanent magnet is rotationally mountable via the support projections, as taught by Ramon, for the same reasons as discussed above.


RE claim 17/16, as discussed above, Randriamanantena further teaches the intermediate layer 55 is integrally joined to and connects the two magnetic layers 18 (Figs.3, 4).

RE claim 19/16, as discussed above, Randriamanantena further teaches the intermediate layer 55 comprises a thickness that is at most 10% of a thickness of at least one of the magnetic layers 18 adjacent the intermediate layer 55 (see ¶ 99 for insulator has thickness of 20 micrometer (i.e.: 0.02 mm and magnet ha thickness of 10 mm. In other words, 0.2%).

RE claim 20/16, as discussed above, Randriamanantena further teaches the magnetic layers 18 and the intermediate layers 55 extend completely through the rotor in one of a longitudinal direction or a transverse direction of the rotor 7 (Figs.1, 3).

RE claim 21/16, as discussed above, Randriamanantena further teaches the permanent magnet 18 comprises a plurality of the magnetic layers 18 and a plurality of the intermediate layers 55 arranged in an alternating manner one above the other (Figs.3, 4).

RE claim 22/21, as discussed above, Randriamanantena further teaches the magnetic layers 18 and the intermediate layers 55 are stacked one above the other along a layer axis (A), the layer axis extending parallel to the rotational axis (A) such that the magnetic layers 18 and the intermediate layers 55 are aligned perpendicularly to the rotational axis (see Fig.3 for magnetic layer 18 and intermediate layer 55 are aligned both perpendicular/parallel to rotational axis A).

RE claim 23/21, as discussed above, Randriamanantena further teaches the magnetic layers 18 and the intermediate layers 55 are stacked one above the other along a layer axis, the layer axis extending perpendicular to the rotational axis (A) such that the magnetic layers 18 and the intermediate layers 18 are aligned parallel to the rotational axis (see Fig.3 for magnetic layer 18 and intermediate layer 55 are aligned both perpendicular/parallel to rotational axis A).

RE claim 24/16, as discussed above, Randriamanantena further teaches a direction of magnetization (F1) that is perpendicular to the rotational axis (A), the magnetic layers 18 and the intermediate layers 55 stacked one above the other along a 

RE claim 25/16, as discussed above, Randriamanantena further teaches the intermediate layer 55 comprises a coating 55 formed on an outer surface of one or both of the adjacent magnetic layers 18 (Fig.2).

RE claim 29, Yamamoto teaches a method for manufacturing a rotatable rotor 20 of a galvanometer drive (Fig.1 and ¶ 14), wherein the rotor 20 comprises at least one section 11 formed from a permanent magnet 11 (¶ 52) having opposite end faces.

Yamamoto does not teach:
connecting a support projection to each of the opposite end faces, the support projections coaxial with a rotational axis of the rotor.
the permanent magnet comprising a plurality of stacked magnetic layers separated by an insulating layer between adjacent ones of the magnetic layers, and wherein the method comprising: joining the magnetic layers and the intermediate layers together into a blank; and working an outer contour of the blank into the rotor.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by connecting a support projection to each of the opposite end faces, the support projections coaxial with a rotational axis of the rotor, as taught by Ramon, for the same reasons as discussed above.

RE (ii) above, Randriamanantena teaches permanent magnet 17 comprising a plurality of stacked magnetic layers 18 separated by an insulating layer 55 between adjacent ones of the magnetic layers 18 (Figs.2-4), and wherein the method comprising: joining the magnetic layers and the intermediate layers together into a blank (Fig.4); and working an outer contour of the blank into the rotor 7 (Fig.3), such that electromagnetic losses and production can be reduced (¶ 107, 112, 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto in view of Ramon by having the permanent magnet comprising a plurality of stacked magnetic layers separated by an insulating layer between adjacent ones of the magnetic layers, as taught by Randriamanantena, for the same reasons as discussed above.

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ramon and Randriamanantena as applied to claim 16 above, and further in view of Iwatsu et al. (US 2014/0015364 A1).
RE claim 18/16, Yamamoto in view of Randriamanantena has been discussed above. Randriamanantena further teaches the magnetic layers 55 comprise the same or a different thickness (see Figs.3, 4 for thickness of magnetic layer appeared to be substantially the same)
Yamamoto in view of Randriamanantena does not teach the magnetic layers comprise a thickness of less than or equal to 2 mm.
Kuwabara teaches magnetic layers comprise a thickness of less than or equal to 2 mm (¶ 87). Kuwabara evidenced that the dimensions of the magnets are a result effective variable whose values can be adjusted (¶ 53, 87) according to obtain maximum torque and efficiency depending on its application (see ¶ 64, 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto in view of Ramon and 
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ramon and Randriamanantena as applied to claim 16 above, and further in view of Urda et al. (US 2012/0229239 A1).
RE claim 26/16, as discussed above, Randriamanantena further teaches the permanent magnet 17 comprises a plurality of the magnetic layers 18 and a plurality of the intermediate layers 18 stacked one above the other along a layer axis (Figs.3, 4).
Yamamoto in view of Randriamanantena does not teach the magnetic layers towards an inner area of the permanent magnet are thinner than the magnetic layers towards an outer edge area of the permanent magnet.
Urda teaches the magnetic layers (12’, 13’, 12’) towards an inner area of the permanent magnet are thinner than the magnetic layers 10’, 10’ towards an outer edge area of the permanent magnet 1 (Fig.4 and ¶ 29) such that a higher concentration of the lanthanide can be obtained where it is most beneficial, i.e. in those regions of the magnet in which a high coercivity is required, while a lower concentration can be used in those parts of the magnet in which a high coercivity is of no benefit (¶ 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto in view of Ramon and .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ramon and Randriamanantena as applied to claim 16 above, and further in view of Doi et al. (US 2007/0007828 A1).
RE claim 17/16, Yamamoto in view of Randriamanantena has been discussed above. Yamamoto does not teach the permanent magnet comprises a rotationally symmetrical solid body with an outer diameter between 2 mm and 20 mm.
Doi teaches permanent magnet 12 comprises a rotationally symmetrical solid body 12 with an outer diameter between 2 mm and 20 mm (¶ 21). Suzuki suggests that such diameter is a result effective variable whose value can be adjusted depending on the size of the drive motor (¶ 21). Further the size of the magnet can also be adjusted to optimize cost and efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto in view of Ramon and Randriamanantena by having the permanent magnet comprises a rotationally symmetrical solid body with an outer diameter between 2 mm and 20 mm, as taught by Doi, for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834